Citation Nr: 0208450	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenitis, claimed as a digestive problem.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

(The issues of entitlement to service connection for 
duodenitis, claimed as a digestive problem, and for a hearing 
loss, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which determined 
that new and material had not been submitted to reopen claims 
of entitlement to service connection for duodenitis or 
hearing loss and which denied an increased (compensable) 
evaluation for hemorrhoids.  By a Board decision issued 
September 1999, these claims were remanded.  The claims 
return to the Board following additional development.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a digestive system 
disorder, characterized by the RO as duodenitis, and for 
bilateral hearing loss, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing these matters.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  The veteran's hemorrhoids are no more than mild or 
moderate; they are not large, thrombotic, or irreducible with 
excessive redundant tissue, and they do not result in 
persistent bleeding and secondary anemia or fissures.

3.  A July 1965 RO rating decision denied service connection 
for gastrointestinal pain, characterized as duodenitis, and 
for recurrent otitis medial, bilateral, with hearing loss. 

4.  The evidence associated with the record since the July 
1965 rating decision constitutes new and material evidence 
because it bears directly and substantially upon the specific 
matters under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased (compensable) 
evaluation for service-connected hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2001).

2.  An RO rating decision in July 1965 which denied 
entitlement to service connection for gastrointestinal pain, 
characterized as duodenitis, and for recurrent otitis media, 
bilateral, with hearing loss, is final.  38 U.S.C.A. § 7105 
(West 1991). 

3.  New and material evidence having been submitted since the 
July 1965 which denied entitlement to service connection for 
gastrointestinal pain, characterized as duodenitis, and for 
recurrent otitis media, bilateral, with hearing loss, the 
veteran's claim for service connection for a digestive 
disorder, to include duodenitis, and for bilateral hearing 
loss, are reopened.  38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to a compensable 
evaluation because his hemorrhoids have worsened since the 
noncompensable evaluation was assigned.  The veteran also 
contends that he has submitted numerous items of evidence to 
reopen his claims for a digestive disorder, characterized by 
the RO as duodenitis, and for a hearing loss.

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA).  VA has 
since issued regulations consistent with the enactment of 
this law.  See Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

As to the claim for an increased evaluation for hemorrhoids, 
the Board notes that the veteran has been afforded VA 
examination in February 1998, had the opportunity to testify 
at a September 1998 personal hearing, submitted records and 
VA outpatient treatment, and has been afforded the 
opportunity to undergo VA examination in August 2000, but 
failed to report for that examination.  

In addition, the Board notes that, by a letter provided to 
the veteran in December 2001, which apparently followed a 
telephone call in December 2001, the veteran was provided 
with explicit information about the VCAA and VA's duties 
under that law to assist and notify the veteran.  After this 
letter and phone call, the veteran did not identify or submit 
any additional evidence and did not request any additional 
assistance.  The Board finds that, as to the claim for an 
increased (compensable) evaluation for hemorrhoids, the 
duties to the veteran under the VCAA have been met.

As to the veteran's contentions that he has submitted new and 
material evidence to reopen claims for service connection for 
a gastrointestinal disorder, characterized as duodenitis, and 
for recurrent otitis media with hearing loss, the VCAA, at 
38 U.S.C.A. § 5103A specifies, with respect to disallowed 
claims, that the duty to assist "shall not" be construed to 
require reopening of a claim that has been disallowed except 
when new and material evidence has been presented or secured, 
as described in 38 U.S.C.A. § 5108.  Additionally, the Board 
notes that amended regulations implementing the VCAA have 
been promulgated.  However, although the amended regulations 
include a change in the definition of new and material 
evidence, the changes are effective only to requests to 
reopen a claim which are submitted on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); but 
see Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).

In this case, the Board has determined that the veteran has 
submitted new and material evidence to reopen each of these 
claims.  As such, the decision is favorable to the veteran, 
and should not be remanded, as further development or further 
compliance with a duty mandated by the VCAA would not result 
in a decision which would be more favorable to the veteran.   


I.  Claim for increased (compensable) evaluation for 
hemorrhoids

Historically, the veteran's service medical records reflect 
treatment of hemorrhoids in service.  By a rating decision 
prepared in July 1965 and issued in August 1965, the RO 
granted service connection for hemorrhoids and evaluated that 
disability as noncompensable under Diagnostic Code 7336.  
That noncompensable evaluation has remained in effect over 
the years.

By a statement submitted in September 1996, the veteran 
sought an increased evaluation for disability due to 
hemorrhoids.  On VA examination conducted in February 1998, 
the veteran reported intermittent rectal bleeding, 
particularly when his stools were not soft.  The veteran 
reported infrequent flare-ups consisting of itching, anal 
discomfort and occasional bleeding.  Rectal examination 
disclosed mild excoriation.  Digital rectal examination did 
not reveal any masses.  There was no bleeding noted.  A 
proctoscopy disclosed a small non-bleeding and non-thrombosed 
internal hemorrhoid.  The anal canal was normal in size.  
There were no obvious fissures.  The veteran's hemoglobin was 
14.2 and hematocrit was 41.8.  The examiner assigned a 
diagnosis of uncomplicated internal hemorrhoids.

At a personal hearing conducted in September 1998, the 
veteran testified that he occasionally experienced bleeding 
from the rectum, averaging perhaps once or twice a month.

The veteran underwent colonoscopy in June 1999.  Following 
the procedure, the diagnoses assigned were mild internal 
hemorrhoids and pandiverticulosis.  VA outpatient clinical 
treatment records dated through November 2000 are devoid of 
reports of additional complaints, examinations, or treatment 
for hemorrhoids.

VA examination for evaluation of hemorrhoids was scheduled in 
August 2000, but the veteran did not report for that 
examination, and did not request that the examination be 
rescheduled.  He was informed, by a Supplemental SOC prepared 
in February 2002 and issued to him in March 2002, that he had 
not reported for the scheduled VA examination and that the 
claim would be decided on the evidence of record.  He did not 
thereafter request that the examination be rescheduled.

The veteran's disability due to service-connected hemorrhoids 
is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336, 
which provides the criteria for evaluation of hemorrhoids.  
For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent rating.  
With persistent bleeding and with secondary anemia, or with 
fissures, a 20 percent rating is warranted.  Diagnostic Code 
7336 (2001).

Here, VA examination conducted in 1998 and VA treatment 
including colonoscopy examination in 1999 fail to show 
evidence of large or thrombotic, irreducible hemorrhoids, 
excessive redundant tissue, evidencing frequent recurrences, 
or persistent bleeding.  In particular, the examiner who 
conducted the 1998 examination found "a" (one) small, non-
bleeding hemorrhoid on proctoscopy.  On colonoscopy, the 
examiner found mild internal hemorrhoids which were not 
bleeding.  Laboratory examinations of the blood have not 
resulted in any diagnosis of or treatment for anemia. 

While it was noted that the veteran reported intermittent 
rectal bleeding occurring approximately every two to three 
months, the impression on colonoscopy in June 1999 was that 
the hemorrhoids were not bleeding.  Review of other medical 
records reflects that the veteran received frequent VA 
treatment, but does not show that the veteran has sought 
repeated or recent treatment for his hemorrhoids during the 
pendency of this appeal.

The veteran's contentions that he sometimes has rectal 
bleeding and that his hemorrhoids have worsened since service 
are certainly credible.  Nevertheless, absent medical 
evidence that the veteran's service-connected hemorrhoids are 
more than mild or moderate, and without evidence of large or 
thrombotic irreducible hemorrhoids and frequent flare-ups, a 
compensable rating is not warranted.  The evidence is not in 
equipoise to reflect that a compensable evaluation is 
warranted, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.

II. Claim that new and material evidence has been submitted

By a rating decision prepared in July 1965 and issued to the 
veteran in August 1965, the RO denied entitlement to service 
connection for gastrointestinal pain, characterized as 
duodenitis, and for recurrent otitis media, bilateral, with 
hearing loss, on the basis that the medical evidence showed 
that these disorders pre-existed service and there was no 
medical evidence showing that the disorders were aggravated 
by service.  The veteran did not file an appeal to the August 
1965 notification of the rating decision, and that decision 
became final.  38 U.S.C.A. § 7105 (West 1991). 

38 U.S.C.A. § 5108 provides that, to reopen a claim which has 
been denied, new and material evidence must be presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge, and later cases regarding 
requests to reopen claims, set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim is not for consideration. 

A.  New and material evidence to reopen claim for digestive 
disorder

By a rating decision issued in April 1965, service connection 
for a gastrointestinal disorder, claimed as "stomach pain" 
and characterized by the RO as duodenitis, was denied, on the 
basis that the veteran had suffered from stomach pain prior 
to service, and there was no medical evidence which showed 
aggravation of the disorder in service.  At that time, the RO 
also considered private post-service clinical records which 
reflected that the veteran was being treated for duodenitis, 
but had never had a duodenal ulcer.  

Clinical evidence submitted since that time reflects that, in 
1991, the veteran, who had a long history of gastrointestinal 
complaints, with fatty food intolerance and indigestion, 
underwent removal of a gangrenous gallbladder.  Clinical 
records dated in 1999 reflect that pandiverticulosis was 
diagnosed on colonoscopy.  These findings are quite different 
than the evidence considered in 1965.  When the veteran 
submitted the October 1996 claim for service connection for a 
digestive disorder which underlies this appeal, he did not 
limit the claim to stomach pain or duodenitis.  The 
additional evidence is new, is material to a claim for 
service connection for a gastrointestinal disorder, and 
therefore reopens the claim.  

As noted above, once a determination is made that new and 
material evidence has been submitted, the claim must be 
reopened, even if, as in this case, the new and material 
evidence appears to be unfavorable to the veteran.  
Additionally, the reopened claim must now be reviewed under 
the amended statutory provisions enacted as part of the VCAA.  
Further development of the reopened claim is required prior 
to an adjudication of the reopened claim on the merits.  As 
noted in the Introduction to this decision, the adjudication 
on the merits of the reopened claim for service connection 
for a gastrointestinal disorder, previously characterized as 
duodenitis, will be the subject of a later decision. 

B. New and material evidence to reopen claim for hearing loss

By a rating decision issued in April 1965, service connection 
for recurrent otitis media, bilateral, with bilateral hearing 
loss was denied, on the basis that the veteran had suffered 
from recurrent otitis media prior to service, and there was 
no medical evidence which showed aggravation of the disorder 
in service.  At that time, audiology examination disclosed 
that the veteran had a three-frequency hearing threshold of 
21 decibels in the right ear and 20 in the left ear and had 
speech discrimination scores of 100 percent in each ear.  The 
examiner found that the veteran's left eardrum was scarred 
and retracted.  The examiner concluded that the veteran had 
minimal conductive hearing loss bilaterally, with recurrent, 
chronic, non-suppurative otitis media.  

The evidence since 1965 includes an August 1998 VA 
examination which showed hearing threshold ranging from 15 
decibels in each ear at 500 Hertz (Hz) to 80 decibels at 4000 
Hz.  The examiner concluded that the veteran had moderate to 
severe sensorineural hearing loss.

As these findings are considerably different than the 
findings considered at the time of the July 1965 rating 
decision, and are relevant to the claim, these findings are 
new and material and require that the claim be reopened.  

Once a determination is made that new and material evidence 
has been submitted, the claim must be reopened, even if, as 
in this case, the new and material evidence appears to be 
unfavorable to the veteran.  Additionally, the reopened claim 
must now be reviewed under the amended statutory provisions 
enacted as part of the VCAA.  Further development of the 
reopened claim is required prior to an adjudication of the 
reopened claim on the merits.  As noted in the Introduction 
to this decision, the adjudication on the merits of the 
reopened claim will be the subject of a later decision. 


ORDER

An increased (compensable) evaluation for service-connected 
hemorrhoids is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a digestive 
system disorder; to this extent only, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for recurrent 
otitis media, bilateral, with hearing loss; to this extent 
only, the appeal is granted.




		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

